 

Case 1:19-cv-01094-LO-JFA Document 1-5

 

he

rho

(ht

ARLINGTON | OFFICE OF THE COUNTY MANAGER

VIRGINIA
2100 Clarendon Boulevard, Sulte 302, Arlington, VA 22201
TEL 703.228.3120 FAX 703,228,3218 TTY 703.228.4611 www.arlingtonva.us

February 13, 2018
SENT VIA FIRST CLASS MAIL

Bernard J. DiMuro
DIMUROGINSBERG, PC
1101 King Street

Suite 610

Alexandria, VA 22314

Dear Mr. DiMuro:

This letter is in response to your Virginia Freedom of Information Act request regarding William
Bayne, dr.

Enclosed please find a CD containing an audio recording of the BZA hearing responsive to your
request. Our apologies for sending the incorrect recording. Also provided is a CD containing
additional responsive records.

Pursuant to Virginia Code § 2.2-3705.1(13), account numbers were redacted from pages 57 and 58
of record 00001 and pages 96 and 97 of record 00093 previously provided to you. These redacted
records are enclosed.

Pursuant to Virginia Code § 2.2-3705.1(2), part of records 00629 and 00685 previously provided to
you were redacted as attorney-client privilege since the emails contained written advice of legal
counsel regarding a zoning appeal. These redacted records are also enclosed.

The records that were withheld completely pursuant to Virginia Code § 2.2-3705.1(2) are emails that
contain the written advice of legal counsel regarding zoning appeals. Many of these records are
duplicative of each other.

Other records were withheld entirely because the records contain both the written advice of legal
counsel pursuant to Virginia Code § 2.2-3705.1(2) and nonexempt records that were duplicates of
records already provided to you, These records with redactions pursuant to Virginia Code § 2.2-
3705.1(2) are enclosed. Again, these records contain duplicates of each other and records previously
provided,

Additionally, enclosed are approximately five emails recently recovered that are responsive to your
request, One recovered email is the written advice of legal counsel regarding a zoning appeal and is
exempt from FOIA pursuant to Virginia Code § 2.2-3705.1(2).

There was a miscalculation in the number of photocoples made. Enclosed is a refund that includes
the difference in the amount of copies provided and those charged. Our apologies for the error.

Thank you fer contacting this office.

Sincerely,

Sua Chandler . EXHIBIT

Ina Chandier :
Arlington County FOIA Officer

tabbles*

Filed 08/19/19 Page 1of 1 Pagelb# 32...

 

5

 
